VICKERY, PJ.
We should have thought that this case came squarely within the decision of the Supreme Court of Ohio reported in 111 Oh St 812, Industrial Commission of Ohio vs. Monroe, et al, .and it surely would have been conclusive had not another question been raised in the instant case, and that is: admitting the authority of the 111 Oh St, supra, the law itself which denied the right of appeal in this class of cases was unconstitutional and, therefore, void, inasmuch as it discriminated in favor of one class of compensable injuires as distinguished from others provided for in the same chap-, ter relating to compensable injuries under *53the Industrial Compensation Act. We must say' there is some force in this argument, but upon dn examination of the 111 Oh St supra case, we think the Supreme Court must have passed .upon that question likewise for, in the opinion of the court, — and it must be remembered it is a Per Curiam decision concurred in by five of the seven Supreme Court Judges, — the court used this language:
“The Legislature by the state Constitution is given the right to enact laws relative to the compensation fund; the right of appeal is a statutory right and by legislative action this right may be given or denied. The sole question, then, being whether in occupational disease eases the Legislature intended to allow an appeal, a majority of the court are of opinion that the plain letter of the statute denies this right.
“It is not for this court to pass upon the wisdom or reasons for denying such privilege. At common law there was no liability for damages for occupational diseases, but by statute, (109 O.L., 183), the Legislature has classified in 15. different divisions diseases occupational in character that are compensable, and in granting this right it by the same act denies the privilege of .appeal. It would seem that any injury which the spirit and letter of the Compensation Act regarded as entitled to compensation should be placed upon the same footing as other injuries with respect to the right to have a denial of compensation reviewed upon appeal, but the Legislature has seen fit to provide otherwise, and we cannot deny its right to dó so.”
Analyzing the above, one can come to no other conclusion than that if the action itself was not constitutional the Legislature would have no right to pass it and, therefore, in the Supreme Court’s justifying the rights of the Legislature, it inferentially passed upon the constitutionality of the statute, and inasmuch as courts should construe statutes to be constitutional rather than unconstitutional, it seems hardly fitting for this Court to declare the statute unconstitutional after it has been reviewed by the Supreme Court and held, inferentially at least, to be constitutional.
' We, therefore, can see no reason why this case should not be affirmed upon the authority of the case in 111 O.S., supra.
■Judgment affirmed.